Citation Nr: 1640715	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  03-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, April 1967 to April 1970, July 1970 to October 1982, and December 1983 to August 1986.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2008, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge, who had since retired from the Board.  A transcript of that hearing is of record.  The Veteran subsequently requested a Board video-conference hearing in a May 2009 statement, and such hearing was scheduled for January 2013, but a January 2013 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

In a December 2008 decision, the Board denied entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's December 2008 decision as to the denial of entitlement to service connection for diabetes mellitus, type II, and remanded the appeal to the Board for readjudication consistent with the JMR.

In May 2010 and June 2013, the Board remanded the case for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  




FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty at Camp St. Barbara in Korea from February 1968 to February 1969.   

2.  The Veteran has been diagnosed with diabetes mellitus, type II, which is present to a compensable degree, and is presumed to be due to exposure to herbicides


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Statutes and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506   (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

The VA Adjudication Procedures Manual observes that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself. 

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) would apply. See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id.  

During the course of the appeal, effective February 24, 2011, 38 C.F.R. § 3.307 (a)(6)(iv) was added, pertaining to service connection claims based upon exposure to herbicides while serving in Korea. Under the new regulation, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).
 
The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814 (c)(2).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).  The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. 
 § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

II.  Analysis 

The Veteran claims that his diabetes mellitus, type II is a result of his exposure to herbicides in Korea.  Specifically, the Veteran claims that he was stationed at Camp St. Barbara near the Korean DMZ from April 1968 to February 1969, and that during this period, he was assigned to various duties outside of his official duty as a clerk due to a shortage of personnel.  

The Veteran's military personnel records reflect that he served with "Btry A1st Tab 25th Arty USARPAC" in Korea from February 21, 1968 to February 28, 1969.  His principal duty is documented as a battery clerk.  Therefore, the Veteran was present in Korea during the applicable time period that herbicides were used under § 3.307(a)(6)(iv).  

Service treatment records document that from April 1968 to February 1969, the Veteran was treated at Camp St. Barbara in Korea for ailments unrelated to the claim at issue.  

A May 2015 response from the U.S. Joint Services Records Research Center (JSRRC) states that the unit history of Btry A 1st TAB 25 Arty had been reviewed and that Camp St. Barbara was "10+ miles from the DMZ."  Noting that the record does not document that the Veteran was assigned to a unit or performed duties that sent him to the DMZ, the JSRRC response concluded that the available evidence or information does not support the Veteran's contention of having been exposed to herbicides in Korea. 

Subsequently, in an August 2015 supplemental statement of the case, the RO noted that the Veteran served with Battery A, 1st Target Acquisition Battalion, 25th Artillery at Camp Saint Barbara, which was located approximately 11 miles from Korean DMZ.  

Therefore, the record does not document that the Veteran served in a unit that operated in or near the Korean DMZ.  However, the Board notes that military service is to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay . . .  evidence of record."  38 U.S.C. § 5107 (b).  See also 38 C.F.R. § 3.102.  Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008).  

The Veteran has contended in several statements, as well as in a Board hearing testimony, that he had been exposed to herbicides while on active duty in Korea.  See February 2002 Statement from the Veteran; June 2007 Statement from the Veteran; October 2008 Hearing Transcript; May 2013 Statement from the Veteran.  

In the June 2007 statement, the Veteran asserted that during his service in Korea, he was stationed with "Btry A, 1st TAB 25th Arty USARPAC Korea" and that his official duty was that of a battery clerk.  The Veteran further stated that while on active duty, he supported the "artillery and armor units in the field" as a field observer near the Korean DMZ.  

At the October 2008 hearing, the Veteran testified that during his service in Korea at Camp St. Barbara, his official duty was that of an administrative duty, but that "during that time frame, [he] did anything from motor pool to field surveys," "whatever the Army needed you to do at that time."  See October 2008 Hearing Transcript at 5.  The Veteran also stated that his field duty was "all up in the zone, the DMZ area" and that his unit "supported artillery," to include the 2nd Infantry and the 7th Infantry.  

In the May 2013 statement, the Veteran stated that from April 1968 to February 1969, he was assigned to "Btry 1st TAB, 25th Arty" in Korea at Camp St. Barbara, as a "company clerk."  The Veteran then stated that due to a shortage of personnel during that period, he performed "several duties which included supply, transportation, mail clerk, training, field duties as a forward observer and guard duties" and that due to the nature of the war, they were "constantly on alert" due to "insurgents coming across the line" at least once a month.  

In support of his claim, the Veteran submitted a lay statement from a fellow service member while stationed in Korea.  See June 2013 Statement from M.D.M. The fellow service member stated that he served with the Veteran in Korea on "Btry 1st Tab 25th Arty" at Camp St. Barbara from June 1968 to February 1969, and that they were part of "a support group for the 2nd and 7th Division on the DMZ."  The fellow service member also stated that because there were many "confrontations with the north or infiltrators on the DMZ," the Veteran, "even as a clerk, was required to be a part of . . . guard duties or patrols [sic] on or around the DMZ."  The Veteran also has submitted maps and articles regarding Camp St. Barbara to support his claim.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In the instant case, the Veteran is competent to report that his duties took him to, or near, the DMZ.  He has been consistent in his statements with regard to his service at Camp St. Barbara in Korea, found to be 11 miles and/or 10+ miles from the Korean DMZ as reflected in the August 2015 supplemental statement of the case and the May 2015 JSRRC response, and there is no affirmative evidence to contradict his reports relevant to his service in Korea.  Rather, the Veteran's consistent reports in conjunction with the statement from the fellow service man, as well as the additional evidence submitted by the Veteran, tend to corroborate his contentions.  Thus, resolving reasonable doubt in his favor, the Board finds that the Veteran served in a location in or near the Korean DMZ that would have entailed exposure to herbicides.

VA treatment records show that the Veteran has been diagnosed with diabetes mellitus, type II since August 1992, which has been manageable by restricted diet, to include low sugar, low carbohydrates, and low fat diet, and by taking oral hypoglycemic agents.   See March 2002 VA treatment note; May 2002 VA examination report.   Therefore, the Veteran's diabetes mellitus, type II has manifested to a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Therefore, by resolving all doubt in favor of the Veteran, as the Veteran was present in Korea during the relevant timeframe and under the relevant circumstances, the Board finds that he is presumed to have been exposed to herbicides in or near the Korean DMZ.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.   Furthermore, as the Veteran has been shown to have diabetes mellitus, type II to a compensable degree, and VA has found that there is a link between herbicide exposure and diabetes mellitus, type II, service connection for diabetes mellitus, type II is granted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for diabetes mellitus, type II is granted.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


